Explanations of vote (continuation)
- Oral explanation of vote:
(HU) The European Ombudsman's report does not reflect the experiences that I have had as a human rights lawyer in Hungary. It does not mention that in autumn 2006, the police, orchestrated by the government, injured, imprisoned and subjected to sham criminal proceedings several hundred peaceful pedestrians and demonstrators commemorating a special event. The EU has remained silent. It is also saying nothing about the fact that since then, the police have been regularly, and illegally, checking the papers of those demonstrating for change, as well as recording them on video, illegally harassing them and often arbitrarily arresting them.
It is also 'thanks' to the European Union's outrageous passive stance that 16 opposition activists have currently been held in custody for months on suspicion of a 'terrorist act'. Their 'principal crime' is that they set up a movement for disclosing acts of corruption committed by the government. The manner in which their homes have been searched and possessions confiscated, along with the constant, blatant violation of their rights as detainees, totally contravenes European human rights norms.
For example, random, intimidating house searches have been carried out by large numbers of masked commandos, without any authorised person of trust or other guarantee. Computers have been confiscated with a complete disregard for legal guidelines and without any expert record made of the data currently stored, allowing the authorities to falsify evidence and settle scores again with political opponents. We are expecting definite intervention from the EU. I voted against.
Integration is a splendid measure for preserving peace and that measure can be used for the countries of the Western Balkans. It is important to move forward, to create more favourable conditions to simplify the visa regime. The countries have an opportunity to develop closer ties with neighbouring countries and with the European Union. The liberalisation of the visa regime is based on a regional strategy and European perspective without discriminating against all of the countries of the Western Balkans. The same criteria that were set out in the visa regime liberalisation action plans should be applied to all the countries concerned. There remains the unsolved question of Kosovo and Albania. When will the citizens of these countries be able to take advantage of the visa free regime? I agree that an action plan should be drafted and that urgent talks should begin as soon as possible. Albania and Bosnia have to catch up with Macedonia, Montenegro and Serbia. The visa requirements should be abolished immediately, as soon as Albania and Bosnia meet all the necessary requirements.
The European Union's strategy towards the region of the former Yugoslavia was set out some five years ago in the Thessaloniki agenda. It safeguarded a European perspective for the peoples of the Western Balkans, and provided for the issue of liberalising visa requirements. The Slovenian Presidency decided to begin negotiations in 2008.
Five Western Balkan countries are negotiating this liberalisation but, according to the Commission report, even though they have all made considerable progress, only three of them (the former Yugoslav Republic of Macedonia, Montenegro and Serbia) meet the conditions for this liberalisation to take place soon, whereas Bosnia and Herzegovina and Albania are not yet considered ready. I agree that we cannot set precedents by lowering the agreed criteria. We are ready to welcome Bosnia and Herzegovina and Albania once they are ready to meet the conditions that have been set.
I generally believe that exemptions from and relaxation of visa rules are positive moves for the coexistence of peoples and for improving cooperation between countries. For the Western Balkans, in particular, it is important that all the countries of the region should be granted such a prospect. I therefore very much welcome the fact that Bosnia and Herzegovina and Albania are to be included in these regulations. Visa exemption for some must not be to the detriment of other citizens of the Western Balkans, however. That would be the case if only Bosnian Serbs and Bosnian Croats were able to enjoy exemption from the visa requirement while Bosnian Muslims were not. I also argue in favour of medium-term solutions for Kosovo. In so doing, I would point out that Kosovo is an integral part of Serbia and does not have any status under international law. That does not relieve us of the obligation to consider how this state and its citizens are to be dealt with in future, however.
The visa regime recommended here, which we voted against, is a major step backwards for these countries of the former Yugoslavia. Under socialism, their citizens were able to travel to the countries now in the European Union without a visa, but they are now required to have one.
Moreover, this regime is full of contradictions. Although it provides for the facilitation of visas, it still requires a series of unjustified procedures and demands that biometric data be included in passports, seriously jeopardising the right to privacy and personal data protection, and infringing the rights of these countries' citizens.
At the same time, the unacceptable agreements for the repatriation of persons resident without authorisation are maintained. Countries have to sign these agreements to be able to access the visa facilitation system. In addition to infringing the rights of immigrants in such situations, this amounts to unacceptable pressure and blackmail on these countries.
The report also includes dialogue with Kosovo regarding its inclusion in this process. That implicitly constitutes recognition and violates international law and Serbia's sovereignty over this territory.
Europe's policy of systematically liberalising visas is an ideological attempt to destroy the European Union's external borders, after having first demolished its internal borders. This gives rise to all too familiar consequences: an explosion in migratory flows and cross-border traffic, without even mentioning the extraordinary opportunities offered to terrorists of all persuasions.
It is an aberration to want to include countries such as Albania and Bosnia 'in advance', so to speak, in the list of countries whose citizens are exempted from the visa requirement. And it is more unacceptable still to demand that Kosovo be included in it! Why not include all of the countries of the world, in the name of the free movement of persons worldwide, and regardless of the most basic security measures that those in power nonetheless owe their nations!
Moreover, does anyone need reminding of the conditions of Kosovo's so-called independence, by a unilateral declaration? Does anyone need reminding that this independence is not even recognised by all of the countries of the European Union? Lastly, does anyone need reminding of the tragic fate of the Kosovo Serbs, persecuted on the now colonised land of their ancestors?
I voted in favour of the Fajon report on the liberalisation of visas for the Western Balkans because it is the European Parliament's responsibility to send out a strong message to all of the countries of the Western Balkans that says that we support them in their efforts to meet the criteria laid down by the European Commission in relation to the liberalisation of the visa policy. These criteria have already been met in the case of Serbia and Montenegro, but it has not yet been possible to give the green light to Albania and Bosnia.
Many young people in these countries feel how young East Germans, on the other side of the Wall, used to feel. However, it is hard to believe today that, just a stone's throw from Slovenia, young people cannot get to know Europe or conceive of a future within the EU. Almost 90% of the criteria laid down by the Commission have thus been met by Bosnia. We must press ahead because the political situation could worsen if a strong message is not sent out. Lastly, a solution really will have to be found with regard to the situation of Kosovo, the only part of the Balkans excluded from this process.
in writing. - Moves to liberalise visa requirements for citizens of the Balkan States are to be welcomed. As the stabilisation and association processes develop with these countries and they move from potential candidate status to full candidate status, it seems appropriate that their citizens should enjoy greater freedom of movement. I fully back the amendment tabled on behalf of my own group. This House has previously called on all EU Member States to recognise Kosovo's independence and Serbia should implement the same measures and controls on its Kosovan border as it does on other internationally recognised borders.
I am, of course, in favour of facilitating travel for citizens of third countries who want to travel to the EU, including citizens of the Balkan States, and I would therefore have liked to have supported this report. Unfortunately, a number of amendments requiring biometric data to be included in passports were adopted. This may result in both a lack of legal certainty and an invasion of privacy and I therefore abstained in the final vote.
We refuse to validate the visa waiver requested for Serbia, Macedonia, Montenegro, Albania, and Bosnia and Herzegovina.
We are rejecting this report because we do not accept having the de facto recognition of Kosovo as a state imposed on us.
Spain, Cyprus, Greece, Romania, Slovakia and Bulgaria are fiercely opposed to this. Thus, there is still no EU common position on this subject. However, the starting up of visa liberalisation negotiations with Kosovo, as requested in the report, presupposes the recognition of the creation of the state of Kosovo. This goes completely against respect for international law.
Although I voted in favour of this report, I believe this process needs to be monitored carefully. The introduction of visa waivers for citizens of these countries requires us to be clear about the circumstances in which it is done. In particular, we must bear in mind the need to combat illegal immigration, people trafficking and organised crime.
For all these reasons, I believe the caution shown by the Group of the European People's Party (Christian Democrats) towards Albania and Bosnia and Herzegovina is fully justified, and I repeat that the countries granted the possibility of visa waiver should be kept under careful observation. The security of Europe's borders has to be a concern of European policy; otherwise, if we facilitate entry, we may show that we are unable to keep and enforce the rules within the EU.
I am not opposed to the liberalisation of visas for the Western Balkan countries. However, I voted against the Fajon report because it is unacceptable to think about the liberalisation of visas with Kosovo while we do not recognise its independence. In terms of international law, Kosovo's independence is an illegal act; therefore, the EU cannot negotiate the liberalisation of visas or any other aspect with a territory that is illegally independent. Voting for the Fajon report means indirectly recognising the independence of Kosovo, and that is not acceptable. In addition, under no circumstances can we accept requirements for biometric data for the issue of visas.
Abolishing the visa requirement for Serbia, Montenegro and Macedonia is very much to be welcomed, as the Commission's recommendation follows careful evaluation and the meeting of requirements set. The inclusion of Bosnia and Herzegovina and Albania, however, is something to be rejected. There is a danger that including these countries would open the floodgates to organised criminality, human trafficking and immigration. Kosovo is currently only able to sustain its government with massive EU aid and, for that reason, visa waiver negotiations are pointless at this time. We need to better communicate the basis of these decisions, whilst also making clear to Albania, Kosovo and Bosnia and Herzegovina that they still need to make major efforts in order to be ready to join the European club.
Conditions for, and the possibilities of, relaxing visa requirements have been discussed for five Western Balkan States - Albania, Bosnia and Herzegovina, the Former Yugoslav Republic of Macedonia, Montenegro and Serbia. According to the Commission proposal, Macedonia, Montenegro and Serbia have met the majority of targets and are therefore now to have their requirement for a visa removed. The report we are debating also makes reference to the progress made in Albania and in Bosnia and Herzegovina, and to a corresponding move for those countries to the positive list of visa-free states in the near future. Given the potential for illegal migration from these countries, as well as alarming radical Islamic tendencies, in particular in Bosnia and Herzegovina and Albania, I am voting against the adoption of this report. Moreover, my home country, Austria, would be particularly affected, given its geographical proximity to the Western Balkans. The visa requirement for the states in question represents a certain check on unwanted immigration and should therefore be retained for the time being.
I am, of course, in favour of facilitating travel for citizens of third countries who want to travel to the EU. This includes citizens of the Balkan States and I would therefore have liked to have supported this report. Unfortunately, a number of amendments requiring biometric data to be included in passports were adopted. This is something that I have always been opposed to, as it constitutes an invasion of privacy and also results in a lack of legal certainty. I therefore abstained in the final vote.
Being in favour of the abolition of short-stay visas, I voted for Mrs Fajon's report, as it is a step in the right direction. Thanks to this measure, the majority of the nationals of the countries concerned will no longer be subject to the administrative formalities required for embassies to issue visas.
Nevertheless, I regret that this exemption applies only to holders of biometric passports, since I believe that this is incompatible with the protection of personal data and privacy.
I am also shocked that only two of the three communities of Bosnia and Herzegovina, the Serbs and the Croats, will benefit from this measure, and that the residents of Kosovo will be excluded from it.
The status of European citizens must not be used to settle the issue of the status of the Member States and even less so to revive tensions within them that are already strong.
In the Balkans, all European Union nationals and citizens must be treated on an equal footing. The free movement of persons must be a fundamental right in Europe.
The purpose of the Commission proposal is to create a new European Microfinance Facility for Employment, which will give unemployed people the chance to make a fresh start and will pave the way for some of the most disadvantaged groups in Europe, including young people, to start their own businesses. This facility will extend the range of financial support aimed specifically at new entrepreneurs in the current context of tighter credit. I cannot, however, agree with the Commission's proposal to reallocate part of the budget (EUR 100 million) from Progress - a Community Programme For Employment And Social Solidarity - to the European Microfinance Facility. Reallocating sums from Progress would send out the wrong signal, since Progress targets the most vulnerable social groups. The European Microfinance Facility needs to have a separate budget line.
in writing. - Due to the fact that Parliament has yet to conclude its examination of the microfinance facility, it is not yet clear whether the funds that should be made available to this facility might originate from Progress. For this reason it is crucial that the Commission refrains from allocating funds currently found within Progress. I have therefore voted in favour of this resolution.
in writing. - I voted for this resolution opposing the draft proposed by the Commission for the Progress annual plan of work for 2010 because the Commission has clearly overstepped its power. It has attempted to reallocate budgetary resources from the Progress programme to the microfinance facility before the European Parliament has reached a decision. The Commission must respect Parliament's prerogative and wait until all three institutions, the European Parliament, the Council and the Commission, have reached agreement on the microfinance facility before submitting a draft Progress annual plan of work.
We voted in favour of this resolution, since we agree with the Committee on Employment and Social Affairs in its opposition to the European Commission's position, which is to take money away from Progress so as to include it in the funding of a microcredit programme. If the Commission wants to set up a microcredit scheme, it should do so with new resources and not at the expense of Progress.
In any case, the European Parliament has not yet completed its examination of the Commission's proposals on the microfinance facility, and therefore the Commission should refrain from adopting specific measures regarding the funding of the Progress programme until the legislative procedure on the microfinance facility has been concluded.
That is why there is clear opposition to adopting the Commission's draft decision regarding the Progress annual plan of work for 2010 and list of activities by policy section.
We also believe the correct thing for the Commission to do is to withdraw the draft decision regarding the Progress annual plan of work for 2010 and list of activities by policy section, and to submit a new proposal.
Ladies and gentlemen, in the current global economic downturn, simple financial instruments that are able to fund businesses, especially in underdeveloped regions or for such social groups, assume particular importance. The microcredit system operating in numerous countries and on several continents has also proved that with the provision of appropriate training and monitoring, this system can offer assistance to the most vulnerable groups who are forced to face grave difficulties on the labour market. The Progress Microfinance Facility proposed by the European Commission is an extremely important initiative which may be able to fulfil this role in reintegrating those groups affected by social exclusion. However, until the codecision process between the Commission and the European Parliament is up and running and the budget for the microfinance facility is completely clear, it would be a sensible idea for the European Commission to withdraw its proposal concerning the Progress annual plan of work for 2010 and not present the colegislators with a fait accompli. This means that once the codecision process is over, the European Parliament could make a free, responsible decision on this vital issue.
I voted in favour of the motion for a resolution on a draft Commission decision regarding the Progress Microfinance Facility as I see it as absolutely necessary to conclude the legislative process before taking further steps. In terms of the content, it goes without saying that I support the idea of establishing a microfinance facility.
in writing. - I took the decision to support this motion for a resolution as I oppose the suggestion made by the Commission to reduce the financial envelope of the Programme for Employment and Social solidarity - Progress, by EUR 100 million and to reallocate this money to the European Microfinance Facility for Employment and Social Inclusion. The Progress programme has now been running for three years and the overall impact has been positive. I welcome the proposal establishing the microfinance facility as I believe it will help offer a new start for some of Europe's most disadvantaged groups by increasing the supply and accessibility of microloans and, in turn, helping people start up their own businesses. However, I do not think that the Progress programme should be jeopardised by the reallocation of funds to the microfinance facility. I would like to see the full implementation of both programmes and it is for this reason I voted in favour of this motion.
I voted in favour of the European Parliament resolution on the Progress annual plan of work for 2010 and list of activities by policy section. I believe that it is important for Parliament, the Council and Commission, first of all, to reach an agreement on the proposal to set up Progress, a European Microfinance Facility for employment and social solidarity, as well as on the proposal to amend the Progress Community Programme. According to these, EUR 100 million should be reallocated to finance Progress, the new European Microfinance Facility supporting employment and social solidarity in order to implement the 'shared commitment for employment' mentioned in Commission communication COM(2009)257. I feel that the sum of EUR 100 million is not sufficient to achieve the objectives being proposed. This is why I voted in favour of the Commission withdrawing the draft decision on the annual plan of work for 2010 as part of the Progress Programme and list of activities by policy section and the future Commission resubmitting a new proposal, after the Treaty of Lisbon has come into force and the European Parliament, Council and Commission have reached an agreement on the proposal submitted by the Commission to the European Parliament and the Council and on the amended proposal.
I welcome the European Union's efforts to strengthen its relations with Russia, thus contributing to greater stability, security and prosperity for Europe. One of the most crucial areas of cooperation in EU-Russia relations is specifically that of energy and energy security. It is essential to create the stability needed to guarantee the security of supplies to EU Member States and their consumers.
I hope the energy dialogue and the commitments resulting from the forthcoming EU-Russia Summit will, in the long term, lead to greater transparency and viability for the energy sector, and that this sector, in turn, can help to establish new structural relations between the two blocs through the development of commercial and economic cooperation. Equally important is cooperation between the EU and Russia on climate change, so as to secure a global agreement at the Copenhagen conference. I would emphasise the strategic nature of EU-Russia relations and their contribution to the process of mutual understanding and trust, which is essential for establishing peace and stability across the continent of Europe.
in writing. - An EU-Russia Summit will take place on 18 November 2009. In recent years, the European Union and Russia have developed a strong relationship. There are, however, certain areas that require reinforcement. I am of the opinion that the resolution in question tackles these areas well and have therefore voted in favour of this resolution.
I voted in favour of this resolution since I believe that this summit is particularly important, coming as it does just before the Copenhagen climate change conference, and it may be an excellent opportunity to strengthen EU-Russia relations. This partnership can play a decisive role on the world stage, given the effects of the economic and financial crisis, the preparations for Copenhagen, and the signing of a future agreement to set up an early warning system to ensure greater energy security between the EU and Russia, thus promoting further cooperation in this field.
At a time when reunified Europe is celebrating the 20th anniversary of the fall of the Berlin wall, EU-Russia relations take on particular importance and deserve careful consideration.
It is clear today that the wave of optimism about freedom and democracy that came after the fall of the Iron Curtain has suffered a number of setbacks, and that Russia is far from being the democracy governed by the rule of law that was foreseen back then and which everyone still desires. It is therefore only natural that people are disenchanted with the slow pace of change.
Having said that, I must strongly condemn the revisionist efforts by the European left to gloss over the heinous crimes of Communism and to invent perfect worlds in the past, offending the memory of those who fought to free people from Soviet totalitarianism.
This summit is an opportunity for the EU to strengthen its relations with Russia and to do so in a consistent manner that is productive for both parties, without neglecting the firmness and caution required on issues such as energy, defence, democracy and human rights.
The award of the Sakharov prize to Memorial shows how much remains to be done and demonstrates the close attention that this House devotes to Russia. I hope the other European institutions will follow its example.
in writing. - I voted in favour of the resolution on Russia. Russia is one of the EU's most important partners and it is essential that the EU and Russia have a strong working relationship. The forthcoming summit in Stockholm will discuss a range of issues important to the EU, Russia and, indeed, the wider global community, and Parliament has today sent a united message highlighting the areas of key interest and concern.
Mr President, ladies and gentlemen, Russia is, without question, the only country in the world that never finds favour with you and whose demands, needs and sensitivity you systematically hide. It is true that, for nearly 50 years, the Soviets had half of Europe under their yoke, the tanks bloodily repressed the aspirations for freedom, in Budapest in 1956, in Prague in 1968, in Poland ...
At the time, however, your disapproval was so much more discreet - when it existed! Even when the Berlin Wall came down in 1989, how many European leaders were hoping and praying for communism simply to be reformed and for the status quo to remain? As if the bloodiest dictatorship of the 20th century and its 150 million deaths could be reformed!
Russia, however, is not the USSR. It is a great country with which we must establish privileged relations, because we have common interests and mutual benefits to derive from such relations, but, above all, because Russia, unlike Turkey, unquestionably forms part of Europe's geography, culture, spirit and civilisation.
The forthcoming EU-Russia Summit is taking place 20 years after the fall of the Berlin wall. The symbolism of the occasion reminds us of two fundamental ideas that must be kept at the forefront.
Firstly, the values of freedom, respect for fundamental rights, democracy, peace and the sovereignty of states remain fully valid and guide the European Union in its internal and external policies, and they should also guide a country like Russia, whose role in international society is, and should be, fundamental. I am concerned to have to point out, however, that Russia has not shown itself to be an actor guided by these values.
The last 20 years also serve to remind us that Europe's relations with Russia are now different, since they are based on dialogue. Russia is not an ally of Europe with whom we share values; it is a neighbour with whom we share a geographical area, divergences and common interests, such as the situation in Afghanistan. This realism should be the starting point for us to draw up a new cooperation agreement in future. The fall of Communism does not mean the end of differences but, in these relations, it does mean the end of confrontation.
The EU and Russia have a major responsibility regarding the stability, security and prosperity of Europe as a whole.
One of the purposes of cooperation between the EU and Russia within the Quartet ought to be to put pressure on Israel to abide by the agreements, to halt the construction of settlements and to resume negotiations to find a swift solution for the creation of an independent Palestinian state. In our view, external relations ought to be based on respect for the sovereignty and territorial integrity of all states, and not on creating spheres of influence.
We welcome the continuing exchange of points of view on human rights in Russia. However, we take note of the concerns expressed by Russia regarding infringements of human rights in the EU, especially with regard to Russian-speaking minorities in the Baltic States.
I abstained from the vote on this resolution because the Confederal Group of the European United Left - Nordic Green Left is opposed to any initiative that might lead to a new arms race. We are opposed to the US plans to install a missile shield on EU Member State territory. We also reject any form of USA-Russia-EU-NATO collaboration in constructing a missile defence system.
Although the joint motion for a resolution on the EU-Russia Summit makes reference to our important mutual ties and common interests, in certain points, it represents an unacceptable meddling in internal affairs. The motion seeks to forbid Russia from negotiating with individual EU Member States about energy projects. The EU's one-sided view of the conflict in Georgia, where the Union is clearly behind Georgia, is contrary to the EU's role as a fair and independent observer. The overall tone of this motion would not help to improve relations with this important country for Europe. I therefore voted against this motion for a resolution.
There are certainly deficits in terms of democracy and the rule of law in Russia. Nonetheless, I do not believe that we should be engaging in self-righteous meddling in the internal policy affairs of other States, all the more so given that the EU is by no means in a position to assume the role of a model of democracy. Our one-sided view of the conflict in Georgia, too, is, I think, a mistake. In the light of these considerations I voted against the motion for a resolution on the EU-Russia Summit.
I endorsed the resolution on the EU-Russia Summit, because the forthcoming summit between the European Union and Russia in Stockholm is an opportunity to think through the most important problems of that strategic cooperation. Developing an effective formula for dialogue with the Russian Federation requires a uniform and united policy from the Member States of the European Union. We must remember that a condition of bringing such a concept into reality has to be that we rise above the interests of particular Member States. The idea of a uniform and united policy takes on special significance in the context of the security of European energy policy. In this matter, the common interest of the European Union must stand above efforts to look after private interests in relations with Russia.
A further, important matter for relations between the European Union and Russia is the question of the Eastern Partnership. Russia should understand that this project is not directed against Russia. Developing a strategy to ensure stabilisation and development in the region is advantageous both for the countries of the EU and for Russia. An important challenge for bilateral relations is also the criteria for evaluation of the problem of the observance of human rights and the principles of the rule of law in Russia. The countries of the EU should ask themselves if, in a strictly European sense, it is possible to recognise some of Russia's actions as fully democratic.
in writing. - Relations between the EU and Russia are clearly more than just about trade. The human rights record within Russia is of the utmost concern to many citizens across the EU. Poverty and crime are still continuous reminders of an often weak economic situation for many in Russia, particularly the elderly.
For those who seek democratic reforms, it is also clear that such courage/dissent is met with harassment and sometimes extreme violence. Journalists and internationally respected human rights activists need to be given the strongest rights and protections of any democratic system. The assassination of Maksharip Aushev highlights the brutality that unfortunately meets protest.
Negotiations, which began last year, are currently underway with Russia. These negotiations concern a new EU-Russia treaty, and take account of the current Agreement on Partnership and Cooperation between the European Communities and their Member States, of the one part, and the Russian Federation, of the other part. Parliament has always stressed the significance of questions such as human rights, energy security and minority rights, and so this time too, these matters cannot fail to be raised at the summit. Good relations with Russia are very important to the European Union, because it is an important and valuable partner in European relations, but under no circumstances can it be allowed that the EU should not raise questions which are uncomfortable for the Russian Federation. Particularly worthy of note is Amendment 3 to the EU-Russia Summit in the Stockholm resolution, adopted by the European Parliament, which adds a new Paragraph 9a to the resolution: 'Stresses that developing infrastructure links between the EU and the Russian Federation is mutually beneficial and therefore should be encouraged and based on minimising economic and environmental costs; strongly encourages Russia to adhere, in energy cooperation projects with the EU, to the fundamental principles formulated in the Energy Charter'.
Only a united stance of all Member States, including a united position of the Council, Parliament and the Commission, can give final form to the new framework agreement on cooperation between the EU and Russia.
in writing. - Alzheimer's disease and other neurodegenerative diseases affect an incredible number of European Union citizens. At present, there is little information on how these diseases may be prevented and treated. Due to the seriousness of these diseases, it is crucial that more is done at EU level in order to tackle these issues. It is for this reason that I have voted in favour of this report.
in writing. - I voted in favour of the resolution because of the importance of tackling Alzheimer's disease in Europe. As a member of the Committee on the Environment, Public Health and Food Safety, I am used to investing time and effort in an issue now in order to benefit future generations. As Europe's population becomes older, Alzheimer's disease is set to become more prevalent across the EU. As such, it is crucial that the European Parliament tackle this problem now to try and offset some of the damage that this rise in Alzheimer's will cause.
I voted in favour of the motion for a resolution on joint programming of research to combat neurodegenerative diseases, because I believe it is necessary to strengthen measures to promote research into these diseases, in particular, Alzheimer's disease, at European level. Since 7.3 million people suffer from Alzheimer's or allied diseases (a number that it is estimated will double by 2020), the promotion of prevention and early diagnosis and treatment for neurodegenerative diseases is particularly important.
I believe that Article 182(5) of the Treaty of Lisbon, which lays down the codecision procedure for implementing the European research area, could provide a more appropriate legal basis for future joint programming initiatives in the field of research through greater involvement of the European Parliament.
We voted in favour of this motion for a resolution, since we are aware that neurodegenerative diseases, such as Alzheimer's and Parkinson's, affect more than seven million people living in the countries of the European Union.
We join in welcoming the Commission's proposed pilot project for joint programming of research in this field, although we do not regard it as enough. We do, however, acknowledge its value in reducing fragmentation of the research effort, leading as it would to a pooling of a critical mass of skills, knowledge and financial resources.
It is important to make further progress, particularly through a multidisciplinary approach encompassing social research into the welfare of patients and their families, and by promoting 'brain-healthy lifestyles' and considerable improvements in the living conditions and state of health of the population in general.
We are aware that neurodegenerative diseases such as Alzheimer's and Parkinson's are among the greatest challenges in mental health, and the fight against these diseases must therefore respond to a triple challenge: providing care for an increasing number of patients on a day-to-day basis, improving the conditions under which much of this care is provided, which means providing greater support for families and carers, and securing much more funding for research, so that the number of patients decreases.
Neurodegenerative diseases such as Alzheimer's disease and Parkinson's disease are a major factor in long-term disability. They affect more than seven million Europeans, a figure that will probably double in the coming decades as a result of our ageing population.
That is why I support the Europe-wide implementation of any system that will enable us to do more to treat the effects of neurodegenerative diseases, in particular, of Alzheimer's disease and Parkinson's disease, both at a social level and at a public health level. Indeed, there is currently no treatment to cure neurodegenerative diseases, and yet this is one of Europe's biggest challenges in the mental health field, which we must tackle with the resources most suitable for the job.
in writing. - I wholeheartedly support the resolution on neurodegenerative diseases and welcome the EU's proposed coordination in this area. Dementia is a huge issue throughout Europe affecting millions of individuals and families. There are an estimated seven million people across the EU with dementia, some 70 000 in Scotland - and these figures are expected to rise in the future. The Commission has expressly recognised Scotland as one of a handful of countries to have already embarked upon a national dementia strategy. The work already undertaken in Scotland will fit nicely into the proposals of the EU and together, we will be more able to better understand and help prevent Alzheimer's and other degenerative conditions.
I voted in favour of the resolution on the joint programming of research to combat neurodegenerative diseases, in particular Alzheimer's, because I feel it is important to speed up the joint research work carried out by the Member States in relation to neurodegenerative diseases. It should not be forgotten that around 7.3 million people in Europe suffer from Alzheimer's disease or from a similar disease; this figure is expected to double by 2020. Unfortunately, no cure exists at the moment, and prevention- and treatment-related knowledge is limited. That is why I recommend that the Member States pool their resources and their efforts in order to further the research together, since by working together as Europeans, we will be in a stronger position to combat these diseases. Moreover, I call on the European ministers for research to adopt a similar position on 3 December. I should also like to point out that MEPs, now more than ever, want to be involved in future initiatives concerning the joint programming of research, through the legislative procedure laid down by the Treaty of Lisbon for research, namely codecision.
Around 7 million people in Europe suffer from neurodegenerative diseases. Given Europe's increasingly aged population, this figure is likely to double over the next few decades. What is more, it is a sad truth that, in the field of neurodegenerative conditions, at present the available treatment methods only slow down the progress of the illness, rather than aiming to prevent or actually cure the illness. Dementia and related conditions, and in particular Alzheimer's disease, give rise to enormous health care expenditure: the annual costs for dementia patients are estimated to amount to around EUR 21 000. Additional costs also arise as a result of the associated problems for these conditions, as patients tend not to get additional physical complaints looked at and often have a self-denying reaction to medical treatment. Europe is facing a major health policy challenge here, where the exchange of knowledge and best practice in procedures and methods as part of a common, pan-European research framework is certainly a worthwhile approach. I therefore support the motion for a resolution.
A genuine public health problem, neurodegenerative diseases and, in particular, Alzheimer's disease, represent the main diseases for which people over 65 years old require substantial clinical care. Alzheimer's is a disease that will inevitably become more common with the expected ageing of the European population: seven million Europeans are affected today, and that figure will probably double in the coming decades.
This is why concerted action at EU level is important. This is why the European Parliament is acting as the citizens' sounding board when it calls for coordinated research efforts in this field via the resolution adopted today. Clearly, priority must be given to a multidisciplinary approach incorporating diagnosis, prevention, treatment and support for patients and their families.
Equally, we must respond to the appeal by researchers to have more volunteers for clinical trials if we want to help ensure that effective medicines for treating cognitive disorders are placed on the market. In this regard, a huge information campaign targeted at families must be carried out.
Another challenge in terms of providing better support for patients and, above all, of delaying the onset of their symptoms is to vary their intellectual activities and to keep their minds active every day.
I believe that citizens, companies, non-governmental organisations and any other agencies must be informed as fully as possible about the role and functions of the European Ombudsman, as this may also help reduce the number of complaints submitted which do not come under this institution's remit. The knowledge that citizens have about what the Ombudsman does is generally limited.
The launch of the new website at the start of 2009 is a welcome measure. However, I think that efforts to provide citizens with the best possible information must be stepped up. I therefore welcome the proposal made by the rapporteur about drafting an interactive guide, allowing citizens to find out as much information as possible about how to go about submitting a complaint, as well as about easily identifying the right way to resolve the problems they are facing.
I voted in favour of Mrs Paliadeli's report as I believe it presents a complete, detailed overview of what the European Ombudsman does in terms of handling and resolving citizens' complaints.
At the same time, I want to congratulate Mr Diamandouros for the work he has done throughout 2008 and for the record number of inquiries and cases resolved. The European Ombudsman is an extremely important institution as it brings the European Union closer to its citizens. This mediator ensures that the European Union's institutions and bodies operate in its citizens' interest in a transparent, fair, proper and non-discriminatory manner, and in total compliance with procedures.
The number of complaints registered in 2008, considered inadmissible, is extremely high and is on the rise compared with previous years. This is why I think that proper, continuous, dynamic information campaigns need to be run in every Member State. As European citizens do not know the best person to contact when their rights are breached, they very often contact the European Ombudsman without good reason. However, the European Ombudsman can resolve only the cases of maladministration involving the work of the European Union's institutions. Cooperation between the European Ombudsman and EU institutions must be improved.
This report gives a clear and comprehensive view of the European Ombudsman's activities in 2008. Its new layout and the new way of presenting statistical data have helped make this report clearer and more comprehensible than those previously tabled.
The Ombudsman recorded an increase in the number of complaints referred to him, although only 802 of the 3 406 complaints received in 2008 fell within his mandate. I find it highly positive that an amicable solution was found in 36% of the cases closed. I think the number of inadmissible complaints is still too high, and an information campaign is needed among European citizens to raise their awareness of the Ombudsman's functions and competence.
It is one of the European Ombudsman's priorities to ensure that citizens' rights under EU law are respected at every level in the Union and that EU institutions and bodies conform to the highest standards of administration. It is important to ensure that citizens receive prompt and substantive responses to their enquiries, complaints and petitions, and also to strengthen their trust in the European Union and its institutions.
I voted in favour of the Paliadeli report on the annual report on the activities of the European Ombudsman, Mr Diamandouros, because it enables the European system of decision making to be applied every day with the greatest regard for the principle of openness and as closely as possible to the citizens.
This is an extremely useful remedy for the citizens, businesses and other organisations throughout Europe, confronted as they are with cases of maladministration within the European institutions. I am particularly delighted that the revision of the Ombudsman's Statute, and specifically the strengthening of his powers of investigation, will help to ensure that citizens can have full confidence in his ability to conduct a thorough investigation of their complaints, without restrictions.
in writing. - I voted in favour of the Paliadeli report on the European Ombudsman's activities. The Ombudsman provides an important service to EU citizens and helps ensure that the European institutions operate within both the law and wider general principles. These wider principles include equality, non-discrimination, and respect for human rights and fundamental freedoms, and I accordingly supported my colleague Ms Auken's amendment seeking to define more clearly the concept of 'maladministration'.
I voted in favour of Mrs Paliadeli's report on the European Ombudsman's activities as I believe that Mr Diamandouros has made a significant contribution in terms of resolving citizens' problems and bringing the European Union's institutions closer to citizens. At the same time, I wish to congratulate the rapporteur for her efforts in completing this report.
The European Mediator has played a key role in increasing transparency and responsibility as part of the European Union's decision-making process and administrative system. I sincerely hope that the 44 inquiries closed with critical remarks in 2008 will lead, in the future, to a reduction in the number of maladministration cases. I am in favour of a broad interpretation of the term 'maladministration', which needs to include unlawful administrative acts or infringements of binding legal rules or principles, as well as cases where the administrative authorities have been sloppy, negligent or lacking in transparency in their duty to citizens or have infringed other principles of good administration.
In view of the important role played by the European Ombudsman, in that he promotes transparency in the relations between the European Union and its citizens, I reiterate my position that constructive relationships have been developed among all the Community institutions and bodies.
I voted for the Paliadeli report on the annual report on the European Ombudsman's activities because I believe that the Ombudsman has carried out his duties in an active and balanced manner, in terms of examining and managing complaints, conducting and concluding investigations, maintaining constructive relations with the institutions and bodies of the European Union and raising citizens' awareness regarding their rights in respect of those institutions and bodies. It is worth highlighting the good level of cooperation between the European Ombudsman and other European bodies, particularly the European Parliament's Committee on Petitions. For this reason, by voting for the report, we wanted to give him our backing in his role as an external control mechanism and as a valuable source of proposals for improvements to European administration.
I voted in favour of the European Parliament resolution on the European Ombudsman's activities in 2008, which emphasises the growing number of complaints concerning the EU's lack of transparency. This data worries me. I therefore support this resolution, which calls for the Ombudsman's activities to be given a higher profile. Indeed, it is regrettable that 36% of the 355 inquiries completed by the Ombudsman in 2008 concern the lack of transparency of the European institutions, and include cases in which requests for information were refused. I feel it is important to point out that responsible and transparent administration of the European Union is a guarantee of the trust that the citizens place in the European Union.
I fully endorse the resolution of the European Parliament on the annual report on the European Ombudsman's activities in 2008, and voted in favour of its adoption. The proposal to set up a joint website for the European institutions is especially valuable. This would allow interested parties to find the right institution for each matter and to direct letters, questions and complaints to the appropriate address. This would be an invaluable aid to the citizens of EU Member States. At the moment, most people have problems with this. People have approached me many times with a request for information about where they can gain access to documents or lodge a complaint, because they do not know to whom to turn. They send letters everywhere, and then are embittered by the lack of replies and disillusioned with the functioning of the EU institutions, including the lengthiness of administrative procedures. On the other hand, the Ombudsman, instead of replying to the appropriate complaints, has to grapple with the more than 75% of complaints which are not within his area of competence. The new website would be an excellent guide to the areas of competence of the European institutions. Until it is set up, I would ask the European Ombudsman to pass on each complaint directly to the national or regional ombudsman with the appropriate competence. I also support the idea of running a broader information campaign with the objective of raising citizens' awareness of the functions and areas of competence of the members of the European ombudsman network.
We must have clear rules regarding the EU budget for the transitional period between the Treaty of Nice and the Treaty of Lisbon.
Given that the following months are crucial to the European Union's budgetary policy and that, following the entry into force of the Treaty of Lisbon, budgetary transfers or reviews will follow up until the start of 2010, a clear-cut procedure must be established for this transitional period to facilitate the implementation of the budget and the adoption of amending budgets. As part of the budgetary conciliation procedure scheduled for 19 November, the European Commission, European Union Council and European Parliament must reach an agreement on adopting transitional guidelines. The European Parliament's delegation must adopt a strong, solid position as part of the negotiations. This is why I voted in favour of Mr Lamassoure's report.
The entry into force of the Treaty of Lisbon will change the current budgetary framework of the EU and result in a need to adopt legal acts to implement it. These include, in particular, adoption of the new regulation on the multiannual financial framework and of the financial regulation on the new principles on how to adopt and implement the budget, and approval of the new interinstitutional agreement. As the whole procedure of adopting these new measures will take several months, I agree with the rapporteur that transitional guidelines are needed, which should come in together with the entry into force of the treaty.
These guidelines will be important to allow the institutions to implement the budget and approve amending budgets, as well as for the 2011 budget procedure, if necessary.
I welcome the imminent entry into force of the Lisbon Treaty, which strengthens Parliament's role in several areas, particularly the budget. I agree with the Lamassoure report on transitional procedural guidelines and I therefore voted in favour of it, since transitional measures are needed until the Treaty of Lisbon is in force.
I would like to congratulate the rapporteur on his proactive approach and the quality of the work carried out. I would stress that the transitional measures must not stray from the general principles laid down in the new treaty, nor must they jeopardise any future legislative procedures. I must also point to the need to cut down on the current number of amending budgets, which has been excessive, and urge the Commission to table proposals for the adoption of a regulation containing the multiannual financial framework and for the adaptation of the financial regulation.
The report focuses on transitional procedural guidelines on budgetary matters in view of the entry into force of the Lisbon Treaty. Of course, because of the changes introduced into budgetary procedure, the entry into force of the treaty - to which we have been and remain opposed - requires the adoption of these transitional measures, given that the European Union budget for 2010 will still be approved within the framework provided by the Treaty of Nice. The subject of this report, therefore, is not the Treaty of Lisbon itself, but the need to adopt a procedure that makes it possible to implement the budget for 2010.
Since we are aware of this need, we voted against all the proposed amendments to the report that would end up blocking implementation of the budget, which would be an extremely negative outcome. Nonetheless, we cannot vote in favour of a report that says straight away in paragraph 1: the European Parliament 'welcomes the imminent entry into force of the Treaty of Lisbon'. Our stance is demanded by the most basic sense of consistency, given that the treaty will have profoundly negative consequences for the future of Europe's workers and citizens, for reasons that we have explained on many occasions, and its ratification process was profoundly undemocratic, hence our decision to abstain in the final overall vote.
The new budgetary procedures laid down in the Treaty of Lisbon are, without doubt, what really transform the European Union, in institutional terms, into a superstate. This is because, while the contributions to the Community budgets remain in essence State contributions derived from national taxes, the vote on the budget will henceforth take place without the Member States' governments being able to have the final say.
This is of particular concern as regards agriculture, which ceases to be a compulsory expense and which will no doubt be sacrificed for the sake of the clientelistic whims of this House. Aside from this fundamental problem, it is unacceptable to crudely engineer the immediate application of the new procedures. In these times of crisis, one cannot 'play' with European taxpayers' money for the sake of politically sensitive issues. We need a financial regulation and an interinstitutional agreement negotiated in the correct form, and too bad if it takes time.
In the meantime, we must continue to apply the existing methods and procedures and reject any amending budget or transfer for which there is no urgent requirement.
The entry into force of the Treaty of Lisbon will entail significant changes in many areas, starting with the budgetary procedure. A report ensuring the transition between the two procedures, one currently in use and the other envisaged in the new treaty, is of significant benefit. This is precisely why I have considered it appropriate to support it in its entirety. The procedural guidelines set out in a report will facilitate the budgetary activities of the three institutions involved so that the budget can be implemented efficiently, particularly with regard to budgetary transfers. The request made, on the rapporteur's initiative, to adapt the Financial Regulation to the new rules in the Treaty of Lisbon in the shortest possible time is another measure which is an immediate necessity. Furthermore, we will expect the adoption of the transitional guidelines considered during the budgetary conciliation meeting set for 19 November, prior to the Council's second reading, confident that they will be given due importance.
The Treaty of Lisbon entails a huge number of changes, including budgetary amendments which are very important, especially the suppression of the distinction between compulsory and non-compulsory expenses. The 2010 budget was adopted according to the old treaty, but until the implementation of the budgetary procedure for 2011, the institutions may still need to deal with the implementation of the budget, adopt amending budgets and proceed with the budgetary procedure for 2011 before the Treaty of Lisbon comes into force.
The Lamassoure report identifies the limits and conditions where the European Parliament can authorise the relevant committee to negotiate at the budgetary conciliation which will take place on 19 November. I welcome the initiative presented by this report which was drafted in record time. I also congratulate the Commission for the efficient manner in which they have provided us with the current transitional rules.
If you consider the excessive number of amending budgets, you could get the impression that the EU is incapable of planning. Clearly, that view would not be completely mistaken. You only need think of the tighter and tighter network of EU agencies with its constantly growing budget and the associated potential overlaps of competence and duplications of work. This also applies to the new External Action Service to be created under the Treaty of Lisbon, for which it is necessary to shape the EU budget in such a way that the new system, on the one hand, does not result in any duplication, but instead, allows synergies to be exploited, and that, on the other hand, parliamentary control cannot be circumvented, the Member States cannot be blocked and national competences remain un-neutered. This amending budget is premature, given that the Treaty of Lisbon is about to enter into force, as a number of issues still appear unresolved. I have therefore voted 'no'.
I voted in favour of the resolution on the report by my colleague, the Chairman of the Committee on Budgets, Mr Lamassoure. Indeed, this report calls for the European Parliament's new powers to be respected from the entry into force of the Treaty of Lisbon, and transitional rules are thus requested for the interim period pending the application of the new budgetary rules provided for by the same treaty. The new treaty makes Parliament equally responsible, with the Council, for adopting the budget, even in respect of 'compulsory' expenditure (agriculture and international agreements), which, until now, was decided on exclusively by the Member States. Parliament's new powers cannot be implemented until new procedural regulations, which are necessary in order to put into practice the general provisions of the new treaty, have been adopted. This report emphasises the fact that this situation is worrying, for I do not want the Council and the Commission to continue with their 'business as usual' approach in the meantime. I therefore call for transitional rules to be adopted without delay, and the next meeting between the Council and Parliament to negotiate the 2010 budget could be an opportunity to adopt them ...